281 (1997) (noting that this court will generally not consider writ petitions
                challenging orders denying motions for summary judgment). Accordingly,
                we
                            ORDER the petition DENIED.



                                                                    •
                                         Saitta



                Gibbon's                                   Pickering
                                                                        g   0424 tlit , J




                cc: Hon. Kerry Louise Earley, District Judge
                     Carroll, Kelly, Trotter, Franzen, & McKenna
                     Benson & Bingham
                     Hutchison & Steffen, LLC
                     Hall Prangle & Schoonveld, LLC/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF                                            2
     NEVADA


(0) 1947A